Order entered August 2, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00201-CR

                      EX PARTE RICHARD ASHCRAFT

                On Appeal from the County Court at Law No. 7
                            Collin County, Texas
                    Trial Court Cause No. 007-87790-2020

                                     ORDER

      We REINSTATE this appeal.

      On March 29, 2021, Richard Ashcraft filed a notice of appeal from the

March 4, 2021 denial of his pre-trial application for writ of habeas corpus. On June

21, 2021, the State filed a letter informing the Court that Ashcraft was found

deceased in Plano, Texas on June 8, 2021. The State attached a “Report of Death

Investigation.” We then abated the case for the trial court to hold a hearing to

determine whether appellant is deceased.

      At the hearing, the State offered (1) Detective Benzick’s Death Investigation

Report which he states appellant’s body was discovered and positively identified
by his mother, and (2) the Collin County Medical Examiner’s statement that an

autopsy was performed on appellant and the cause of death was pending. The trial

judge signed findings of fact that appellant was found deceased on June 8, 2021.

We ADOPT the trial court’s finding.

      Under Texas Rule of Appellate Procedure 7.1(a)(2), we PERMANENTLY

ABATE this appeal. TEX. R. APP. P. 7.1(a)(2); see Ex parte Hunter, 297 S.W.3d

292, 293 (Tex. Crim. App. 2009).



                                           /s/   LANA MYERS
                                                 JUSTICE